DETAILED ACTION

Response to Amendment
The Amendment filed 3/18/2022 has been entered. Claims 11-21 remain pending in the application. Claims 1-10 were cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-13 are objected to because of the following informalities:  
Regarding claim 11, line 8, “assigned its own respective contour” should be “each assigned a respective receiving contour” for clarity. 
Regarding claim 12, line 3, “assigned its own respective contour” should be “each assigned a respective receiving contour” for clarity. 
Regarding claim 13, “a polygon as its base” should be “a polygon shaped base”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first/second fastening element” as recited in claim 19  (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fastening”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “fastening” preceding the generic placeholder describes the function, not the structure, of the element)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramun 789’ (US 8424789 B2).
Regarding claim 11, Ramun 789’ teaches a die (Examiner notes that under Merriam Webster the definition of “a die” is any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material: such as (1): the larger of a pair of cutting or shaping tools that when moved toward each other produce a desired form in or impress a desired device on an object by pressure or by a blow (2): a device composed of a pair of such tools. In this case the large pair of shear cutting tool is considered as die, see Figures 1-2) for cutting a workpiece, comprising: 
a first tool part (14) that has a first cutting edge (cutting edge made by the two 190 near the left) and is formed from a plurality of first blade elements (the two 190 near the left); and 
a second tool part (12) opposite the first tool part and having a second cutting edge (cutting edge made by the two 196 near the left), wherein, for cutting the workpiece that is arrangeable between the tool parts (see Figure 2), the tool parts are movable towards each other from an open position into a through-cutting position (see Figures 47-48), 
a respective first blade element (considered as part of the plurality of the first blade elements, therefore 190 is considered to meet the claim limitation) is assigned its own respective receiving contour of the first tool part corresponding to a respective outer contour of the respective first blade element (col. 10 lines 32-67), and 
the respective first blade element is arranged in a form-fitting manner in the respectively assigned receiving contour of the first tool part (since the cutting insert 190 is in the recess of the 14, see Figure 2, col. 10 lines 32-67).
Regarding claim 12, Ramun 789’ teaches the second cutting edge is formed from a plurality of second blade elements (196), each of which is assigned its own respective receiving contour of the second tool part corresponding to a respective outer contour of the second blade element (col. 10 lines 32-67), and a respective second blade element (considered as part of the plurality of the first blade elements, therefore 190 is considered to meet the claim limitation) is arranged in a form-fitting manner, at least predominantly, in the respectively assigned receiving contour of the second tool part (since the cutting insert 196 is in the recess of the 12, see Figure 2, col. 10 lines 32-67).
Regarding claim 14, Ramun 789’ teaches each respective blade element is configured so as to be symmetrical at least in relation to a plane perpendicular to the cutting edge (symmetrical about the meeting edge of 190, see Figure 2).
Regarding claim 18, Ramun 789’ teaches the first blade elements of the first tool part and the second blade elements of the second tool part are arranged in a mutually offset manner along the first and second cutting edges (at least the different shape cutting edge is considered as offset, see Figure 2).

Claims 11-13, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramun 958’ (US 5926958).
Regarding claim 11, Ramun 958’ teaches a die (Examiner notes that under Merriam Webster the definition of “a die” is any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material: such as (1): the larger of a pair of cutting or shaping tools that when moved toward each other produce a desired form in or impress a desired device on an object by pressure or by a blow (2): a device composed of a pair of such tools. In this case the large pair of shear cutting tool is considered as die, see Figures 1-2) for cutting a workpiece, comprising: 
a first tool part (14) that has a first cutting edge (cutting edge made by 38 and 36) and is formed from a plurality of first blade elements (38, 36); and 
a second tool part (12) opposite the first tool part and having a second cutting edge (cutting edge made by 34 and 32), wherein, for cutting the workpiece that is arrangeable between the tool parts (see Figure 2), the tool parts are movable towards each other from an open position into a through-cutting position (see Figures 1-2), 
a respective first blade element (considered as part of the plurality of the first blade elements, therefore 36/38 is considered to meet the claim limitation) is assigned its own respective receiving contour of the first tool part corresponding to a respective outer contour of the respective first blade element (col. 4 lines 37-67, see Figures 3-4), and 
the respective first blade element is arranged in a form-fitting manner in the respectively assigned receiving contour of the first tool part (since the cutting insert 36 and 38 are in the recess of the 14, col. 4 lines 37-67, see Figures 3-4).
Regarding claim 12, Ramun 958’ teaches the second cutting edge is formed from a plurality of second blade elements (32, 34), each of which is assigned its own respective receiving contour of the second tool part corresponding to a respective outer contour of the second blade element (col. 4 lines 37-67, see Figures 3-4), and a respective second blade element (considered as part of the plurality of the first blade elements, therefore 36/38 is considered to meet the claim limitation) is arranged in a form-fitting manner, at least predominantly, in the respectively assigned receiving contour of the second tool part (since the cutting insert 34 and 32 are in the recess of the 12, see Figures 3-4, col. 4 lines 37-67).
Regarding claim 13, Ramun 958’ teaches each respective blade element is a straight prism having a polygon as its base (rectangle base and see straight prism extension in see Figures 3-4).
Regarding claim 16, Ramun958’ teaches the polygon is a regular polygon (rectangle is considered as regular polygon, see Figure 2).
Regarding claim 18, Ramun 958’ teaches the first blade elements of the first tool part and the second blade elements of the second tool part are arranged in a mutually offset manner along the first and second cutting edges (at least the different shape cutting edge is considered as offset, see Figure 2).
Regarding claim 19, Ramun 958’ teaches a fastener (39), by which the respective blade element is fastenable to the respective tool part, wherein the respective receiving contour has a first fastening element of the fastener, and the respective blade element has a second fastening element of the fastener corresponding to the first fastening element (the though hole on the respective contour and respective blade element for bolt 39 is considered as equivalent as the first/second fastening element, see Figure 2 and col. 4 lines 53-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramun 958’ (US 5926958) in view of Morikawa (US 5749146).
Regarding claims 15 and 17, Ramun 958’ further teaches that polygon is a rectangle (see Figure 2).
Ramun 958’ fails to teach the polygon is an isosceles triangle (as required by claim 16)/ an equilateral triangle (as required by claim 18).
Morikawa teaches that a cutting tool including a cutting insert (64/68), wherein the cutting insert can be any shape (see Figure 13-18) as desired to arrive at the same cutting result (col. 7 lines 30-34).
As disclosed by Morikawa, the cutting insert comes in all shapes and sizes (see Figures 13-18 of Morikawa), wherein the different shaped insert is based the desired of the end user. Therefore, it would have been an obvious matter of design choice to make the cutting insert whatever form or shape was desired or expedient by the end user. This includes an isosceles triangle/an equilateral triangle shape as claimed. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B.
Regarding claim 21, Ramun 958’ teaches all elements of the current invention set forth in the claim 13 stated above.
Ramun 958’ fails to teach the respective receiving contour is connected to a recess that is widened relative to at least a part of the respective receiving contour and into which an edge of the respective blade element projects.
Morikawa teaches that a cutting tool including a cutting insert (64/68), wherein the cutting insert can be any shape (see Figure 13-18) as desired to arrive at the same cutting result (col. 7 lines 30-34).
As disclosed by Morikawa, the cutting insert comes in all shapes and sizes (see Figures 13-18 of Morikawa), wherein the different shaped insert is based the desired of the end user. Therefore, it would have been an obvious matter of design choice to make the cutting insert whatever form or shape was desired or expedient by the end user. This includes an isosceles triangle/an equilateral triangle shape as claimed. Since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. MPEP 2144.06 IV. B. The resulting device of modified Ramun 958’ would have the recess also modified to fit with the triangle cutting insert (see Figure 14), therefore the widen of the recess to accommodate the triangle cutting insert is considered to meet the limitation of “the respective receiving contour is connected to a recess that is widened relative to at least a part of the respective receiving contour and into which an edge of the respective blade element projects”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ramun 958’ (US 5926958) in view of Johnson (US 5873168).
Regarding claim 20, Ramun 958’ teaches all elements of the current invention as set forth in claim 19 stated above. 
Ramun 958’ fails teach the first fastening element is configured as a screw-element receiver, and the second fastening element as a through-opening that extends fully through the respective blade element, wherein furthermore the fastener comprises a screw corresponding to the through- opening and to the screw-element receiver.
Johnson teaches a cutting insert attachment arrangement including a fastener (76), the first fastening element is configured as a screw-element receiver (78), and the second fastening element as a through-opening (74) that extends fully through the respective blade element (see Figure 5), wherein furthermore the fastener comprises a screw corresponding to the through- opening and to the screw-element receiver (see Figure 5).
Ramun 958’ differs from the claimed device due to Ramun 958’ fails to show the details of the bolt arrangement, whereas Johnson teaches the attachment set up (see Figure 5 of Johnson). Both Ramun 958’ and Johnson teach a fastening arrangement. Such modification will achieve the predictable result of providing securing the cap of the handle, since both fastener of Ramun 958' and Johnson are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to modify the fastening arrangement of Ramun 958’ into the fastening arrangement, as taught by Johnson, for the purpose of providing a more secure connection to the cutting insert.

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Ramun 789’ fails to teach form fitting for first blade element with the receiving contour as claimed. The examiner disagrees. Examiner notes that under the broadest reasonable interpretation “form-fitting manner” is considered as for two structures to at least have one matching edge (see Figure 1 of Ramun 789’).
In response to applicant's argument that Ramun 958’ fails to teach form fitting for first blade element with the receiving contour as claimed. The examiner disagrees. Examiner notes that under the broadest reasonable interpretation “form-fitting manner” is considered as for two structures to at least have one matching edge (see Figures 3-4 of Ramun 958’).
In response to applicant's argument that Ramun 789’ and 958’ fails to teach “a die”. Examiner notes that under Merriam Webster the definition of “a die” is any of various tools or devices for imparting a desired shape, form, or finish to a material or for impressing an object or material: such as (1): the larger of a pair of cutting or shaping tools that when moved toward each other produce a desired form in or impress a desired device on an object by pressure or by a blow (2): a device composed of a pair of such tools. In this case the large pair of shear cutting tool is considered as die. Furthermore, the examiner provides Parks (US 201170021435) as an example of a shearing tool that are considered “a die” (see Figure 6A).
Examiner notes “means for” is not the only requirement to invoke 112f, because this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The examiner’s argument is not persuasive because 35 USC 113 does not distinguish between claimed and unclaimed subject matter. 37 CFR 1.83(a), however, clearly and unambiguously states: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” (Emphasis added.) Thus, 37 CFR 1.83(a) is more pertinent to the issue at hand than 35 USC 113 because 37 CFR 1.83(a) explicitly addresses claimed subject matter, unlike 35 USC 113. Further, the examiner lacks authority to interpret 35 USC 113 in a manner that removes the requirement that every claimed feature be shown in the drawing as is explicitly stated in 37 CFR 1.83(a). In summary, the Applicant’s argument is not persuasive because it does not address the requirements of 37 CFR 1.83(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/01/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724